LawRence, Judge:
The proper value for dutiable purposes of certain metal tripods for cameras constitutes the question presented by this appeal for reappraisement.
Said appeal has been submitted for decision upon a stipulation agreed to by the parties to the effect that the entered value of the metal tripods was the market value or price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that there was no higher foreign value for such or similar merchandise.
On the agreed facts, I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the metal camera tripods here involved, and that such value is equal to the value shown on the entry.
Judgment will issue accordingly.